Order entered on May 5, 1966 unanimously reversed, on the law and the facts, and the complaint dismissed for failure to prosecute, without costs or disbursements. After joinder of issue on April 30, 1957, and completion of pretrial proceedings by mid-1960, the record shows no action on plaintiff’s part until his response, six days late, to a 45-day notice served on him pursuant to '.CPLR 3216 on February 4,1966. The extraordinary delay is not excused by the fact that defendant had apparently theretofore been without means to satisfy a judgment, nor is there a sufficient demonstration that plaintiff has a meritorious cause of action. Concur—'Botein, P. J., Eager, Capozzoli, McGivem and Rabin, JJ.